tcmemo_2012_265 united_states tax_court thomas w brombach petitioner v commissioner of internal revenue respondent docket no 7924-07l filed date thomas w brombach pro_se anne d melzer and jane j kim for respondent memorandum opinion holmes judge thomas brombach owed nearly dollar_figure in unpaid taxes for the commissioner warned brombach that he had put a lien on brombach’s property brombach offered dollar_figure to settle the debt--but the commissioner rejected the offer and declined to lift the lien because he thought brombach could pay dollar_figure instead brombach appeals background brombach is an electric-utility consultant who ran into tax troubles during his first marriage more than years ago in he settled a case in our court by agreeing to deficiencies for tax years totaling more than dollar_figure brombach v commissioner t c dkt no date stipulated decision the commissioner then assessed these liabilities plus interest many years passed without brombach’s paying and the commissioner decided in to file a lien against brombach’s property to secure a debt now grown to more than dollar_figure and sent him the required notice brombach responded by asking for a collection_due_process cdp hearing under sec_6320 in the request he challenged the amount of tax the commissioner said he owed and asked for reassurance that the lien would not be applied against his wife’s interest in their joint property unless otherwise noted all section references are to the internal_revenue_code in effect at all relevant times unless otherwise noted all references to the internal_revenue_manual irm are to the irm in effect in date at the time the commissioner rejected brombach’s offer brombach also asked the commissioner to abate interest and penalties for continued his wife then got more involved and gathered the information brombach needed to give to the appeals officer brombach quickly learned that he could not contest his liabilities for having already had his chance to do so in tax_court he chose instead to try to compromise the tax debt with his wife’s help he completed a form 433-a collection information statement for wage earners and self-employed individuals and presented the appeals officer with a packet of substantiating documents brombach’s cdp hearing went smoothly with both sides focusing on how much brombach could pay a few weeks after the hearing brombach submitted a completed offer of dollar_figure he included with the offer a letter explaining why his monthly expenses exceeded the national standards the irs usually uses he also listed several special circumstances --medical conditions affecting his future earning potential and concerns about a lack of retirement income if he withdrew money from hi sec_401 brombach wa sec_55 at the time continued his and tax_liabilities the parties settled this issue before trial in brombach had the good fortune of marrying lynn calder she had taken some accounting courses and had informally helped prepare easy tax returns for about years brombach’s new bride helped a great deal in organizing the records and making good arguments for her husband though she is neither a lawyer nor admitted to practice we gave her some leeway to help brombach present his case the appeals officer ultimately rejected the offer because he concluded that brombach could pay more than dollar_figure he also wrote that he found no special circumstances that would make your offer acceptable brombach a resident of western new york then and now filed a petition claiming that the rejection of his offer was an abuse_of_discretion we tried the case in buffalo discussion when someone fails to pay his taxes after the irs demands he do so his tax_liability becomes a lien in favor of the united_states against all his property sec_6321 filing a notice of that lien is important because it gives the government’s lien priority against those of competing creditors who file later see sec_6323 118_tc_572 it also opens a short window of time during which a taxpayer may demand a cdp hearing to check whether the commissioner properly filed the lien and to take a second look at whether that filing should be sustained a cdp hearing is also a taxpayer’s chance to offer collection alternatives during his cdp hearing brombach offered to compromise his tax debt as a collection alternative the code permits this and sec_7122 gives the commissioner very wide discretion to compromise tax_liabilities and to lay down guidelines to determine whether an offer-in-compromise is adequate and should be accepted sec_7122 c the commissioner has delegated decisions on whether to accept offers-in- compromise to irs employees who are supposed to follow regulations and policies the aim is a kind of bureaucratic justice--treating all taxpayers according to published standards of general applicability but with a bit of discretion to the individual irs employee handling a particular case to tinker at the edges if he finds special circumstances see sec_301_7122-1 proced admin regs these regulations and policies tell irs employees to look at different factors for each of three different kinds of offers these are offers based on doubt as to liability offers based on doubt as to collectibility and a catchall third category of offers to promote effective tax_administration sec_301_7122-1 proced admin regs brombach’s offer was based on doubt as to collectibility the irs analyzes this kind of offer by calculating how much it thinks a taxpayer can pay or in irs jargon his rcp--reasonable collection potential calculating the rcp is complicated but the goal is easy to understand--it’s the irs’s estimate of what it might get from seizing and selling a taxpayer’s property and garnishing his income see internal_revenue_manual irm pt date after piecing together the necessary calculations the commissioner rejected brombach’s offer because he concluded that it did not come close to the rcp the commissioner also concluded that brombach failed to show the existence of special circumstances which might have justified accepting an amount less than the rcp the first issue in this case is whether the appeals officer was mistaken in concluding that brombach’s rcp was so much more than his offer brombach challenges many of the appeals officer’s conclusions about the components of the rcp his refusal to adjust the rcp for what brombach calls special circumstances and the effect that enforcing the federal_tax_lien might have on mrs brombach he also argues that he should have been given an opportunity to negotiate or amend his offer before the appeals officer rejected it because brombach isn’t challenging his underlying tax_liabilities we review the commissioner’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 this means that we look to see if the commissioner’s decision was grounded on an error of law or rested on a clearly erroneous finding of fact or brombach repeatedly raised concerns about how a lien would affect his wife whom he describes as an innocent spouse and an injured_spouse he argues in his brief that the appeals officer did not consider his wife’s position before issuing a notice_of_determination brombach specifically worried that she would be left with no retirement income if he depleted hi sec_401 account and that she would be harmed if the commissioner put a lien on their jointly owned house neither we nor the commissioner are unsympathetic to her cause the appeals officer credibly testified that he thought brombach was concerned that the commissioner would confuse lynn’s name with that of his previous wife linda the appeals officer’s notes show that he verified the name of brombach’s first wife and verified that the liabilities at issue were brombach’s individual liabilities thus satisfying him that lynn’s property interests would not be harmed by a lien we also want to assure brombach that should he choose to sell or should the commissioner force him to sell jointly owned property encumbered with a federal_tax_lien his wife would get the proceeds representing her interest regardless of what went to pay his tax bill unless she owed back taxes herself see 461_us_677 t he government’s lien under sec_6321 cannot extend beyond the property interests held by the delinquent taxpayer we also note that brombach requested an allocation of his federal_income_tax refund which would protect his wife’s share from the lien whether he ruled irrationally see indus investors v commissioner tcmemo_2007_93 wl at citing 249_f3d_1121 9th cir see also 496_us_384 under this standard we do not decide whether in our own opinion brombach’s offer-in-compromise should have been accepted but whether the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 accord keller v commissioner tcmemo_2006_166 wl at aff’d 568_f3d_710 9th cir and aff’g and vacating decisions in related cases fowler v commissioner tcmemo_2004_163 wl at i calculating brombach’s rcp the commissioner concedes that the appeals officer made some mistakes in calculating the rcp and the brombachs admit that they lowballed their offer a bit expecting that the appeals officer would disallow some expenses the appeals officer thought that the lowball was in the dirt he figured that their offer was more than dollar_figure short with the parties this far apart our first chore is to decide whether brombach’s arguments scratch away enough of the difference to make the appeals officer’s decision to deny the offer an abuse_of_discretion the difference between the offer and the rcp rests in a few key calculations item brombach’s value appeals officer’s value hd heritage motorcycle road king motorcycle k bank account monthly income - expenses x total offer rcp a assets dollar_figure big_number big_number not included x big_number dollar_figure big_number big_number x big_number big_number the motorcycles the first dispute is about how brombach’s two motorcycles should figure in calculating his rcp brombach told the irs that he and his wife jointly owned both of them and the record shows that the appeals officer took this joint_ownership into consideration the appeals officer also used brombach’s own valuations to determine the quick-sale value ie of fair_market_value of brombach didn’t provide any documentation that lynn had any interest in the bikes but the appeals officer processed the offer as though the bikes were jointly owned and we will do the same each bike using quick-sale value is a reasonable way to account for the possibility that a patient seller would get a higher price than a seller looking to make a speedy sale see irm pt date but that’s where the similarities between the calculations ended brombach calculated his interest in each bike by using a minimum bid valuation less any loan balance less lynn’s share--which he calculated at half the original value not the minimum-bid value of each bike less any loan balance the appeals officer on the other hand subtracted the loan balance from the quick-sale value then divided the result in half to find the value of brombach’s interest for the heritage motorcycle which had no outstanding loans on it the numbers ran like this item brombach appeals officer fair_market_value quick sale min bid lynn’s share brombach’s share dollar_figure big_number big_number - big_number big_number min bid - lynn’s share big_number dollar_figure big_number big_number big_number big_number big_number the road king was more complicated because brombach had financed its purchase and the parties didn’t agree at first on when we should look at the loan balance--brombach said we should take the loan balance at the time of the offer but the appeals officer reduced the loan amount by expected monthly payments when he calculated the rcp almost a year after brombach submitted his offer both brombach and the commissioner made some concessions in their briefs and now agree that the appeals officer should have used a loan balance of dollar_figure for the road king the numbers after concessions look like this item brombach appeals officer fair_market_value quick sale min bid loan balance lynn’s share brombach’s share dollar_figure big_number big_number dollar_figure big_number big_number big_number - big_number big_number big_number - big_number big_number min bid - loan balance - lynn’s interest big_number big_number - big_number big_number the appeals officer recalculated the loan balance in date based on a bill the brombachs submitted with their date offer he did not request updated information from the brombachs see eg irm pt date collection information statements cis submitted with an offer_in_compromise should reflect information no older than the prior six months however in certain situations information may become outdated due to significant processing delays caused by the service i n those cases it may be appropriate to rely on the outdated information if there is no indication the taxpayer’s overall situation has significantly changed we don’t find at all reasonable brombach’s assertion that the value of a taxpayer’s half interest in a jointly owned asset is anything other than one-half of its realizable value--certainly not when as here the taxpayer provides no evidence justifying a different value for an equal share see eg irm pt dollar_figure date brombach did not provide any documentation to show that his interests in the motorcycles should be smaller than his wife’s we also think it is completely unreasonable for brombach to have computed a value of -dollar_figure for the road king he also seems to have used this negative value to offset his share of the equity in the heritage motorcycle rendering them together as worth zero in his computation of his rcp we therefore find that the appeals officer did not err in concluding that brombach’s interests in the two bikes were worth more than brombach calculated the k account as for the k the commissioner conceded that the appeals officer was wrong to include the account’s entire dollar_figure balance in the rcp if for no other reason than that a withdrawal would trigger income and excise_taxes the because we ultimately find that brombach’s rcp remains higher than his offer we do not delve into the problems of the difference between the quick-sale value and the minimum-bid valuation commissioner however wants us to recalculate the rcp using its after-tax early-withdrawal value which would be dollar_figure brombach offered instead to borrow against it which would yield dollar_figure without ruling on the reasonableness of the commissioner’s approach we will also assume that the most the commissioner could get from brombach’ sec_401 was dollar_figure the bank account the appeals officer also included in brombach’s rcp his half interest in a bank account worth dollar_figure brombach doesn’t dispute this addition to his rcp b income the motorcycle and bank account issues are small compared to the single biggest discrepancy between brombach’s and the appeals officer’s calculations-- brombach’s excess monthly income brombach’s offer indicated that he actually spent more each month than he earned ie that excess income was zero while the appeals officer found that brombach had dollar_figure each month in additional income that could go to pay down his tax debt they agree that brombach had dollar_figure in gross monthly income but they fight over expenses the expense calculations played out like this category brombach appeals officer difference food clothing etc housing utilities transportation health care taxes life_insurance other secured debt other expenses total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number -0- big_number big_number dollar_figure -0- -0- big_number we survey each area of difference expenses a housing_expenses sec_7122 requires the secretary to set up a schedule of national and local allowances to ensure that taxpayers have an adequate means to provide for basic living_expenses and to standardize the irs’s treatment of taxpayers trying to negotiate a compromise the appeals officer disallowed as housing_expenses what the brombachs incurred on rental property they owned though the amount he allowed was still higher than the local housing standards for oswego county where the brombachs live the brombachs argue that the rental expenses they included in the offer documents were not for their primary residence and were above and beyond the expenses for the house the documents are unclear--the brombachs claimed substantial home-office expenses in their prior year’s tax_return and they also filed a schedule e supplemental income and loss for a rental apartment with the same address as their home the brombachs seem to think that the appeals officer denied expenses related to the rental apartment which they say is on the same land but is not a part of their house the appeals officer in his trial testimony said he reduced the housing_expenses because they reflected home-office expense deductions and the brombachs did not offer a counterargument we believe the appeals officer’s description of what he did and agree with him that he did not err in disallowing expenses related to the brombachs’ business use of their home in calculating their housing expense we have also repeatedly held that an appeals officer does not abuse his discretion by using local housing allowances lower than a taxpayer’s actual housing_expenses if the taxpayer has not shown that he will be harmed by having to live on the lesser amount gregg v commissioner tcmemo_2009_19 wl at mcdonough v commissioner tcmemo_2006_234 wl at the appeals officer in this case allowed housing_expenses higher than the local allowance though dollar_figure less than brombach had claimed this was not a clear error and so no abuse_of_discretion occurred b transportation_expenses the second area of difference is transportation_expenses another category for which the irs has standard local allowances the appeals officer lowered this amount because he found that some of it was deducted on the brombachs’ schedule c as a business_expense for the appeals officer also said that he increased the amount of the other expenses category to include certain business_expenses which may well include the missing transportation allowance brombach disputed the reduction in his petition but didn’t follow through with arguments on brief or at trial so we find that brombach has conceded the reduction the irm in effect during brombach’s cdp hearing lists the housing standard in oswego county as dollar_figure for a family of three irm ex date but the appeals officer allowed dollar_figure though the irs may have increased the standard from the time the irm was issued to the time of brombach’s offer the parties agree that the appeals officer allowed more than the standard amount the current standard is dollar_figure--still lower than the amount allowed for brombach’s rcp see new york - local standards housing and utilities http www irs gov businesses small article id html last visited date c monthly tax expenses brombach’s dispute with the appeals officer about how to estimate his monthly tax expense is much hotter brombach estimated that he would owe dollar_figure monthly he calculated this by taking of his dollar_figure gross monthly wages dollar_figure as his federal income-tax expense and dollar_figure for employment_taxes he then added dollar_figure as his monthly state-tax expense the appeals officer on the other hand looked at the pay stub that brombach submitted and saw that it showed dollar_figure in combined federal state and payroll_taxes for a two-week pay_period the appeals officer multiplied this by his approximation of the number of pay periods in a month and then multiplied the result by to give him dollar_figure a forecast of the total yearly tax brombach would pay but he wasn’t done--the appeals officer knew that the brombachs had gotten a refund of dollar_figure the previous year and he subtracted this amount divided by to get brombach’s average monthly tax expense the brombachs say this is wrong for several reasons the first is that they think the appeals officer should have done his averaging based on the cumulative amount of taxes paid through date--brombach paid dollar_figure in taxes in his first five pay periods of the year they argue that brombach’s work schedule is erratic with different pay periods having different numbers of hours different amounts of overtime and different taxes paid to different states they also say the appeals officer shouldn’t have deducted the previous year’s refund because it was just unusually large not evidence that brombach inflated his tax expense through overwithholding we agree with the brombachs in part they submitted credible documentation showing that the march pay stub which represented income earned in the last two weeks of february was for a short pay_period of only hours whereas most of the pay periods in the year had or hours brombach didn’t base his monthly income estimate on this short pay_period which would have given him only dollar_figure in monthly income and we think he’s right that his tax expense shouldn’t be based on projecting from this short pay_period either as brombach admits however basing his monthly tax expense on the cumulative withholding yields dollar_figure not the dollar_figure he claimed in his offer but he loses altogether on the refund issue although he urges us to look at his and tax returns he never introduced them into either the although documents submitted with the offer seem to show that these taxes were paid in four pay periods brombach says on brief that it was five administrative or the trial record we are left with only the tax_return which shows deductions for a grandchild whom brombach supported large amounts of unreimbursed employee_expenses schedule c losses from three businesses schedule e losses from rental real_estate and deductions for the business use of his home brombach didn’t present any evidence that these expenses had gone away-- in fact his offer included expenses based on national and local standards for a three- person household which would include his grandchild substantial unreimbursed employee_expenses no income from his businesses and no net rental income because of sizable costs associated with the rental apartment the appeals officer did not clearly err in concluding that the brombachs would get a similarly large refund in overall the best brombach can hope for on his monthly tax expense is dollar_figure less his refund divided by this number is dollar_figure d other expenses brombach didn’t contest the appeals officer’s reduction in his monthly secured debt or the increase in his other expenses category so we deem those conceded recalculated income and expenses brombach’s gross_income was dollar_figure per month at the very most his allowable expenses were as follows category food clothing etc housing utilities transportation health care taxes life_insurance other secured debt other expenses total value dollar_figure big_number big_number big_number -0- big_number big_number this leaves dollar_figure in extra monthly income for brombach the appeals officer found that there were months remaining under the statute_of_limitations for collections and brombach doesn’t disagree so we multiply the excess monthly income by and find that brombach’s rcp should include at least dollar_figure in extra monthly income c brombach’s offer versus rcp putting this all together we find that brombach’s lowest conceivable rcp would look like this item motorcycle equity k bank account excess income total value dollar_figure big_number big_number big_number the commissioner will generally accept an offer-in-compromise based on doubt as to collectibility only if it equals a taxpayer’s rcp revproc_2003_71 sec_4 2003_2_cb_517 but even in the light of our recalculation of brombach’s rcp--bending in his favor in every reasonable way--his offer still falls short by more than dollar_figure we have consistently held that the commissioner doesn’t abuse his discretion by rejecting an offer-in-compromise that falls short of a taxpayer’s rcp 125_tc_301 aff’d 469_f3d_27 1st cir lemann v commissioner tcmemo_2006_37 wl at see also mcclanahan v commissioner tcmemo_2008_161 wl at since brombach offered less than his rcp the only thing that could save his offer is if the appeals officer abused his discretion in failing to consider the special circumstances brombach raised or if he failed to meet some procedural requirement of the cdp process ii special circumstances in some cases the commissioner will accept an offer of less than the reasonable collection potential if there are special circumstances revproc_2003_71 sec_4 c b pincite special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the rcp or circumstances justifying acceptance of an amount less than the rcp based on considerations of public policy or equity see murphy t c pincite citing irm pt date brombach first makes a procedural argument he contends that the commissioner should have given reasons in the notice_of_determination for finding that no special circumstances existed he argues that the commissioner’s failure to do so is by itself proof that the commissioner acted arbitrarily but that’s not the law the commissioner does not need to list in the notice_of_determination every single fact that he considered see barnes v commissioner tcmemo_2006_150 wl at the commissioner’s failure to tell brombach in detail how he decided that brombach faced no special circumstances was therefore not an abuse_of_discretion see sullivan v commissioner tcmemo_2009_4 wl at johnson v commissioner tcmemo_2007_29 wl at that doesn’t mean the commissioner can avoid any challenge to his reasoning by hiding it from us and the taxpayer but it does mean that brombach still has to persuade us that he faced some special circumstances brombach argues first that the commissioner failed to realize the economic hardship that both he and his wife would endure if required to make a payment equal to his rcp sec_301_6343-1 proced admin regs finds economic hardship when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301_7122-1 proced admin regs offers examples of economic hardship including a taxpayer who provides full-time care to a dependent_child with a serious long-term illness and must use equity in his assets to provide for basic living_expenses and medical_care for his child a retired taxpayer who if his only source of income--a retirement account--were liquidated would be unable to pay his basic living_expenses or a disabled taxpayer with a fixed income limited earning potential and a modest home specially equipped to accommodate his disability the forced sale of which would cause him severe harm sec_301 c iii examples and proced admin regs these examples illustrate the types of economic hardship that the commissioner should be looking for when considering whether to accept an offer- in-compromise based on doubt as to collectibility with special circumstances the record here shows that brombach was living far from such dire circumstances as those described in these examples he had a home worth dollar_figure--apparently with a separate rental unit--and he owned two cars and two motorcycles economic hardship does not include the maintenance of an affluent standard of living see sec_301_6343-1 proced admin regs and we don’t think brombach was living in luxury but living a reasonable middle-class lifestyle is not a special circumstance we also think it important that brombach was not retired when he submitted his offer he was still earning income and there’s nothing in the record suggesting his wife is unable to work or is not currently working too the key question is whether after collection of an amount equal to his reasonable collection potential a taxpayer will be left with adequate means to provide for basic living_expenses the record shows that the brombachs will brombach also claims that the commissioner failed to adequately consider his age health retirement status medical costs and the likelihood of future increases in medical costs as applied to both him and his wife there is however nothing in the record substantiating any such future costs in johnson wl at we said that it was not arbitrary or capricious for the commissioner to ignore speculative future costs in making a final_determination we can’t say on the record in this case that the commissioner abused his discretion in denying brombach’s request for an offer-in-compromise based on doubt as to collectibility with special circumstances see also blondheim v commissioner tcmemo_2006_216 wl at no abuse in disallowing speculative future medical costs 447_f3d_706 9th cir same aff’g tcmemo_2004_13 even if brombach had proved economic hardship the commissioner’s guidelines and procedures still would have recommended that brombach’s request be denied the existence of economic hardship criteria does not dictate that an offer must be accepted when hardship criteria are identified but the taxpayer does not offer an acceptable amount the offer should not be recommended for acceptance irm pt date brombach offered dollar_figure to compromise his tax debt but even if we give him every reasonable benefit of the doubt his rcp still comes out considerably higher than his offer this court has held that it can’t be an abuse_of_discretion to reject an offer-in-compromise that bears no relationship to the taxpayer’s own calculation of his ability to pay atchison v commissioner tcmemo_2009_8 wl at estate of andrews v commissioner tcmemo_2007_30 wl at hubbart v commissioner tcmemo_2007_26 wl at thus even if brombach had demonstrated special circumstances the commissioner could still have rejected brombach’s offer-in-compromise without committing an abuse_of_discretion iii duty to dicker the appeals officer credibly testified that we were so far apart that we didn’t get into the negotiation of one or two particular items that would have brought us together citing this refusal brombach makes one final procedural argument--that the commissioner failed to give him an opportunity to negotiate or amend his offer before issuing the notice_of_determination and that this was itself an abuse_of_discretion an appeals officer cannot simply reject an offer solely on the basis of the offer’s amount without evaluating it under the secretary’s policies and procedures see sec_301_7122-1 proced admin regs but brombach doesn’t point us to and we have not found any legal authority that imposes a duty on the irs to negotiate a collection alternative in any particular way he does point to one source that seems to impose a lesser duty on the appeals officer--a duty to give the taxpayer a chance to match the rcp before outright rejection brombach says the commissioner’s offer-in-compromise explanation packet states the examiner may decide that a larger offer amount is necessary to justify acceptance you will have the opportunity to amend your offer form 656-b offer_in_compromise booklet date pincite this language suggests that if the examiner finds that a higher offer might be accepted he’ll at least give the taxpayer a chance to take it or leave it this is not what happened in brombach’s case he sent in an offer and received a rejection while it’s understandably frustrating to brombach that the guidelines weren’t followed in his case instructions and other irs publications are not authoritative sources of federal tax law 94_tc_384 taxpayers must look to authoritative sources of federal tax law such as statutes regulations and judicial decisions and not to informal publications provided by the irs zimmerman v commissioner 71_tc_367 aff’d 614_f2d_1294 2d cir though neither the brombachs nor the commissioner mentions it the irm contains a similar provision directing appeals officers to give taxpayers an opportunity to match the minimum acceptable amount before rejection irm pt date this source may seem more authoritative than an irs booklet but it isn’t--the irm is not a source of rights enforceable by taxpayers fargo f 3d pincite citing cases from five other circuits 88_tc_794 i r m requirements are necessarily merely directory and not mandatory and noncompliance does not render the action of the irs invalid citing 714_f2d_206 1st cir brombach hasn’t shown that an opportunity to amend his offer is required by the constitution or by any statute regulations or caselaw the opportunity to amend an offer is not a taxpayer’s right but is within the commissioner’s discretion and the commissioner has no binding duty to negotiate with a taxpayer before rejecting his offer see 137_tc_123 estate of mangiardi v commissioner tcmemo_2011_24 wl at aff’d 442_fedappx_526 11th cir schwartz v commissioner tcmemo_2008_117 wl at aff’d 348_fedappx_806 3d cir catlow v commissioner tcmemo_2007_47 wl at see also fargo f 3d at dollar_figure we are left to conclude that in samuel v commissioner tcmemo_2007_312 wl the taxpayer offered dollar_figure to settle a multiyear tax debt of over dollar_figure the irs had computed his rcp to be dollar_figure but we found mistakes and recomputed the right number to be slightly over dollar_figure id at and relying on irm pt date we held in samuel that the irs abused its discretion in not continued the appeals officer did not err as a matter of law because the irm and irs instructions are not law and we cannot conclude that he ruled irrationally in rejecting an offer that was substantially lower than the rcp see 136_tc_475 vanmali v commissioner tcmemo_2012_100 wl at litwak v commissioner tcmemo_2009_292 wl at aff’d 473_fedappx_709 9th cir atchison wl at the appeals officer believed that the irs and brombach were too far apart to negotiate successfully we cannot conclude on the record in this case that his belief was an abuse_of_discretion iv conclusion although the appeals officer definitely made some mistakes in calculating brombach’s rcp and may have made others brombach’s offer was still lower continued giving the taxpayer a chance to match the adjusted rcp of dollar_figure id we remanded for the limited purpose of allowing samuel the chance to do so id it seems that neither party in that case brought to the attention of the court either the line of cases holding an appeals officer does not abuse his discretion where the reduced rcp is more than the taxpayer’s offer or the numerous cases holding the irm not to have the force of law we have since definitively held in kreit mechanical a t c opinion that the commissioner has no duty to negotiate with a taxpayer before rejecting his offer-in-compromise and this would seem to have drained samuel of its vitality than his rcp so that its rejection was not an abuse_of_discretion the commissioner also did not abuse his discretion in finding that brombach had not substantiated any special circumstances that might have justified his low offer nor did brombach identify any procedural errors that would amount to an abuse_of_discretion we therefore sustain the determination to uphold the lien decision will be entered for respondent
